UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2016 UNIVERSAL HEALTH REALTY INCOME TRUST (Exact name of Registrant as Specified in Its Charter) Maryland 1-9321 23-6858580 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Universal Corporate Center 367 South Gulph Road King of Prussia, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (610)265-0688 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition.
